EXHIBIT 10b.

CORRECTIVE AMENDMENT TO CHANGE-IN-CONTROL AGREEMENT

                    , 2012

PERSONAL AND CONFIDENTIAL

«First_Name» «Last_Name»

«Job_Title»

«Company»

«Address»

Dear «First_Name»:

Reference is made to that certain Change-in-Control Agreement (the “CIC
Agreement”) between you and Bristol-Myers Squibb Company (the “Company”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the CIC Agreement. For the sole purpose of updating
your CIC Agreement to reflect the discontinuation of the Company’s mandatory
retirement policy, we are, by this letter (the “Corrective Amendment”), amending
the CIC Agreement as permitted by Section 9(d) of the CIC Agreement as follows:

 

  1.

Amendment to Section 1(a) of the CIC Agreement. The last sentence of
Section 1(a) of the CIC Agreement is hereby deleted in its entirety.

 

  2.

Amendment to Section 4(b)(ii) of the CIC Agreement. Section 4(b)(ii) of the CIC
Agreement is hereby amended and restated to read in its entirety as follows:

“(ii) In lieu of any further salary payments to you and in lieu of any severance
benefit otherwise payable to you, the Company will pay you, in the form
specified in Section 5 (a lump sum to the extent permissible), a severance
payment, in cash, equal to 2.99 times the sum of (i) the higher of your annual
base salary in effect immediately prior to the occurrence of the event or
circumstance upon which the Notice of Termination is based or your annual base
salary in effect immediately prior to the Change in Control, and (ii) the
aggregate amount of your target annual bonus opportunity for the year in which
the Notice of Termination was given under the annual incentive plan applicable
to you as in effect immediately prior to the occurrence of the event or
circumstances giving rise to the Notice of Termination or, if greater, your
target annual bonus under the applicable plan for the preceding year.”

 

  3.

Amendment to Section 4(b)(v) of the CIC Agreement. Section 4(b)(v) of the CIC
Agreement is hereby amended and restated to read in its entirety as follows:

“(v) In addition to the retirement benefits to which you are entitled under the
Bristol-Myers Squibb Company Retirement Income Plan (the “Retirement Plan”) and
the Bristol-Myers Squibb Company Benefit Equalization Plan relating to the
Retirement Plan (the “BEP”), or any successor plans thereto, the Company will
pay you an additional amount (the “Additional Amount”) equal to the excess of



--------------------------------------------------------------------------------

  (x)

the actuarial equivalent present value of the retirement pension (determined as
a straight life annuity commencing as of the 1st day of the month coinciding
with or next following either (1) your 65th birthday if your Date of Termination
is on or before such birthday, or (2) your Date of Termination if such date
occurs after your 65th birthday (the “Determination Date”)) which you would have
accrued under the terms of the Retirement Plan and BEP (without regard to any
amendment to the Retirement Plan or BEP made subsequent to a Change in Control
which is adverse to you), determined as if you (A) were fully vested thereunder,
and (B) had accumulated (as of the Date of Termination) 36 additional months of
age and service credit thereunder at your highest annual rate of compensation
(as such term is defined under the BEP) during the 12 months immediately
preceding the Date of Termination (but in no event will you be deemed to have
accumulated additional service credit in excess of the maximums taken into
account under the Retirement Plan and BEP) (the “Additional Age/Service Credit”)

over

 

  (y)

the actuarial equivalent present value of the vested retirement pension
(determined as a straight life annuity commencing at the Determination Date)
which you had then accrued pursuant to the respective provisions of the
Retirement Plan and BEP (the BEP portion of such retirement pension being the
“Base BEP Benefit”).

The Additional Amount will be paid, in the form specified in Section 5 (a lump
sum to the extent permissible), as a cash amount following your Termination in
accordance with Section 5 hereof. If you have not attained age 55 with ten years
of service credit as of the Date of Termination (after taking into account the
Additional Age/Service Credit), you will receive the payments under this
Section 4(b)(v) as though you had attained age 55 with ten years of service
credit as of the Date of Termination, and without actuarial reduction to reflect
the fact that you have not attained age 55 with ten years of service as of the
Date of Termination. For purposes of this Section 4(b)(v), “actuarial
equivalent” will be determined using the same methods and assumptions utilized
under the Retirement Plan immediately prior to the Date of Termination.”

 

  4.

Amendment to Section 4(f)(vi) of the CIC Agreement. Section 4(f)(vi) of the CIC
Agreement is hereby deleted in its entirety.

 

  5.

CIC Agreement Remains in Effect. Except as specifically provided herein, all
terms of the CIC Agreement shall remain in effect. References to “this
Agreement,” “herein,” “hereof,” “hereby” and words of similar import in the CIC
Agreement shall refer to the CIC Agreement as amended by this Corrective
Amendment, all of which shall be read together as a single agreement. References
in the CIC Agreement to sections, subsections, paragraphs and clauses thereof
shall refer to those sections, subsections paragraphs and clauses as the same
are amended by the terms of this Corrective Amendment.

 

BRISTOL-MYERS SQUIBB COMPANY By:      Name: Title: